UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5152


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BRUCE JOHNSON,

                  Defendant – Appellant.



                                No. 08-5194


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CHARLES JONES,

                  Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:08-cr-00240-LO-2; 1:08-cr-00240-LO-3)


Submitted:    January 4, 2010                 Decided:   January 28, 2010


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Christopher B. Amolsch, LAW OFFICE OF CHRISTOPHER AMOLSCH,
Alexandria, Virginia; Mark H. Bodner, Fairfax, Virginia, for
Appellants. Dana J. Boente, United States Attorney, Lawrence J.
Leiser, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            A jury convicted Bruce Johnson and Charles Jones of

conspiracy to possess with intent to distribute five kilograms

or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846

(2006).     The district court sentenced Johnson to 135 months’

imprisonment and Jones to 188 months’ imprisonment.                           On appeal,

Johnson   argues     that       the     district     court’s    limitation       on   his

cross-examination          of     the     Government’s         cooperating       witness

violated his Sixth Amendment right to confront witnesses against

him.    Jones appeals his sentence, arguing the district court’s

application     of   a     two-level       enhancement     for       possession    of   a

firearm was erroneous and that his sentence is unreasonable.

The two appeals have been consolidated.                      Finding no error, we

affirm.

            Johnson’s sole claim is that the district court erred

in     limiting      his        cross-examination        of      the       Government’s

cooperating witness, Jubal Culver, about potential sources of

bias.       A     district        court’s       limitation      on     a   defendant’s

cross-examination of a Government witness is reviewed for abuse

of   discretion.         United       States    v.   Smith,     451    F.3d    209,   220

(4th Cir.   2006).          An    improper      denial   of     an     opportunity      to

cross-examine a witness is subject to harmless error review.

United States v. Turner, 198 F.3d 425, 430-31 (4th Cir. 1999).

While the Confrontation Clause protects a defendant’s right to

                                            3
cross-examine a witness regarding potential bias, this right to

cross-examination is not unlimited.               Delaware v. Van Arsdall,

475 U.S. 673, 678-79 (1986).           Rather, trial judges “retain wide

latitude . . . to impose reasonable limits” on cross-examination

based on concerns such as harassment, prejudice, confusion of

the issues, and relevance.           Id. at 679.         A district court does

not abuse its discretion by prohibiting a defendant from asking

a cooperating witness about the specific sentence the witness

faced absent cooperation or the specific sentence the witness

hoped   for    due   to   any   cooperation.      United     States       v.   Cropp,

127 F.3d 354, 358-59 (4th Cir. 1997).              The relevant question is

whether   the    defendant      is   permitted    to     question     a    witness’

“subjective understanding of his bargain with the government[,]

for it is this understanding which is of probative value on the

issue of bias.”           United States v. Ambers, 85 F.3d 173, 176

(4th Cir. 1996) (quoting Hoover v. Maryland, 714 F.2d 301, 305,

306 (4th Cir. 1983) (internal quotation marks omitted)).

              We have reviewed the transcript and find the district

court did not abuse its discretion in limiting Johnson’s cross-

examination     of   Culver.      Johnson   was    given    an   opportunity       to

extensively cross-examine the witness on the terms and potential

benefits of his plea agreement.             We    find    the    district       court

permissibly restricted questioning of Culver as to the actual

sentence an additional gun charge would have carried.                      Finally,

                                        4
even if this court were to assume that the district court’s

limitation on Johnson’s cross-examination of the witness was an

abuse of discretion, we find any error by the district court was

harmless     in      light       of     the     evidence         presented          at    trial.

Accordingly, Johnson’s claim is without merit.

             Jones       raises       two    claims      on    appeal.           First,    Jones

claims the district court erred in enhancing his base offense

level two levels pursuant to U.S. Sentencing Guidelines Manual

§ 2D1.1(b)(1) (2007) (“USSG”) based on the firearms possessed by

his co-conspirators.          According to Jones, the Government did not

adduce   a   scintilla       of       evidence      to    show       that   he    had    advance

knowledge, or should have known, that guns would be carried or

used by his co-conspirators.

             Whether       the        district      court        properly        applied    the

two-level USSG § 2D1.1(b)(1) enhancement is a factual question

reviewed     for   clear     error.           See   United       States     v.    McAllister,

272 F.3d 228, 234 (4th Cir. 2001).                       Under a clear error standard

of   review,      this    court       will    reverse         only    if    “left    with   the

definite and firm conviction that a mistake has been committed.”

United States v. Stevenson, 396 F.3d 538, 542 (4th Cir. 2005)

(quoting Anderson v. Bessemer City, 470 U.S. 564, 573 (1985)).

             According to USSG § 2D1.1(b)(1), a district court is

to increase a defendant’s base offense level two levels “[i]f a

dangerous weapon (including a firearm) was possessed.”                                      USSG

                                               5
§ 2D1.1(b)(1).       “The adjustment should be applied if the weapon

was present, unless it is clearly improbable that the weapon was

connected with the offense.”              USSG § 2D1.1(b)(1), cmt. n.3.                The

enhancement is appropriate when “‘the weapon was possessed in

connection with drug activity that was part of the same course

of   conduct    or   common   scheme       as   the   offense        of    conviction.’”

McAllister, 272 F.3d at 233-34 (quoting United States v. Ortega,

94 F.3d 764, 767 (2d Cir. 1996)).

           It is well established that a conspirator is liable

for all reasonably foreseeable acts of a co-conspirator done in

furtherance     of   the   conspiracy.          Pinkerton       v.    United       States,

328 U.S. 640, 646-47 (1946); United States v. Cummings, 937 F.2d

941, 944 (4th Cir. 1991).                As this court has noted, “[a]bsent

evidence   of    exceptional       circumstances,      .    .    .    it    [is]    fairly

inferable that a codefendant’s possession of a dangerous weapon

is foreseeable to a defendant with reason to believe that their

collaborative        criminal       venture       includes       an        exchange     of

controlled      substances    for    a    large    amount       of    cash.”       United

States v. Kimberlin, 18 F.3d 1156, 1160 (4th Cir. 1994) (quoting

United States v. Bianco, 922 F.2d 910, 912 (1st Cir. 1991)).

           We have reviewed the material submitted by the parties

and find that it was reasonably foreseeable to Jones that his

co-conspirators      would    be    in    possession    of      dangerous      weapons.

See United States v. Lomax, 293 F.3d 701, 706 (4th Cir. 2002).

                                           6
Moreover,         Jones        reasonably         should     have        known     that    his    co-

conspirators were in possession of dangerous weapons as he came

to    the   drug        deal    armed       with     a     stun   gun.          Accordingly,       the

district         court        did     not       clearly     err     in    applying        the     USSG

§ 2D1.1(b)(1) enhancement.                      See USSG § 1B1.3(a)(1)(B).

                 Finally, Jones contends his sentence is unreasonable.

This court reviews a sentence imposed by a district court under

a    deferential         abuse       of     discretion       standard.           Gall     v.    United

States, 552 U.S. 38, 51 (2007); United States v. Evans, 526 F.3d

155,    161       (4th        Cir.       2008).       In    reviewing        a     sentence,      the

appellate         court        must       first     ensure       that     the    district        court

committed no procedural error, such as improperly calculating

the Guidelines range, failing to consider the § 3553(a) factors,

or failing to adequately explain the chosen sentence.                                            Gall,

552 U.S.         at     51.         If    there     are     no     procedural        errors,      the

appellate court then considers the substantive reasonableness of

the sentence.           Id.

                 When    rendering          a     sentence,       the    district       court     must

make an individualized assessment based on the facts presented

and state in open court the particular reasons that support its

chosen sentence.                United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).               This requires the district court to set forth

enough      to    satisfy        this       court    that     the       district    court       has   a

reasoned basis for its decision and has considered the parties’

                                                     7
arguments.     Id.    The district court, however, is not required to

“robotically tick through” every subsection of § 3553(a).                               See

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

When   reviewing      a    sentence      on   appeal,        we   presume     a    sentence

within the properly calculated Guidelines range is reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

             Jones claims that his sentence is unreasonable because

of    the   disparity      between    his         sentence    and    that     of   Culver.

Culver, however, unlike Jones, pled guilty and cooperated with

the Government.           See United States v. Abu Ali, 528 F.3d 210,

263-64 (4th Cir. 2008), cert. denied, 129 S. Ct. 1312 (2009).

Additionally,      Jones      maintains       the     district       court     failed    to

adequately explain its consideration of the 18 U.S.C. § 3553(a)

(2006) factors in fashioning his sentence.                          The district court

provided a sufficiently detailed explanation for Jones’ sentence

and was not required to exalt form over substance by robotically

ticking through each § 3553(a) factor.                        Johnson, 445 F.3d at

345.     The district court determined that a sentence at the low

end    of    Jones’       properly       calculated          Guidelines        range    was

appropriate     and       Jones   does    not      overcome       the    presumption     of

reasonableness accorded his within-Guidelines sentence.

             Accordingly, we deny Jones’ motion to file a pro se

supplemental    brief       and   affirm      the     judgments         of   the   district

court.      We dispense with oral argument as the facts and legal

                                              8
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                                9